NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-2824
                                       __________

                          BIANCA MADELANE KARTERON,
                                              Appellant

                                             v.

ANTHONY CHIESA, manager of One Stop Center; BARBARA MCCALISTER, quality
     assurance inspector for NJ Depart. Human Service Office of Licensing;
    NJ DEPARTMENT OF LABOR AND WORKFORCE DEVELOPMENT;
                       ONE STOP CAREER SERVICE
                  ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 1:17-cv-08904)
                       District Judge: Honorable Noel L. Hillman
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     July 1, 2019

       Before: GREENAWAY, JR., RESTREPO and FUENTES, Circuit Judges

                            (Opinion filed: October 16, 2019)

                                      ___________

                                       OPINION*
                                      ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Bianca Karteron appeals pro se from the District Court’s dismissal of her amended

civil rights complaint. For the reasons that follow, we will affirm that decision.

                                             I.

       In 2015, Karteron filed a pro se complaint in the New Jersey Superior Court

against the New Jersey Department of Human Services’ Office of Licensing and the New

Jersey Department of Labor and Workforce Development’s (“DOL”) One Stop Career

Center (“One Stop”), raising claims that appeared to relate to her former employment

with SODAT of New Jersey, Inc. (“SODAT”). The Superior Court ultimately dismissed

that complaint for several reasons, the Superior Court’s Appellate Division affirmed that

judgment, and the New Jersey Supreme Court denied review.

       Thereafter, Karteron filed a pro se civil rights complaint in the District Court. The

complaint listed One Stop’s manager (Anthony Chiesa) and a quality assurance inspector

from the Office of Licensing (Barbara McCalister) as the defendants. About two weeks

later, Karteron filed an amended complaint in the District Court, again listing Chiesa and

McCalister as the defendants. The amended complaint alleged as follows. After

Karteron was fired by SODAT in 2013, she could not find employment for three years.

Employers blacklisted her, she “had no references from employers,” and her “reputation

as a [certified alcohol and drug counselor] was destroyed.” (Am. Compl. 3.) Karteron

became depressed and gained 40 pounds. McCalister told Karteron that “they allowed

[SODAT] not to have to do the supervision policy so as to not have the agency be bogged

down with needy workers.” (Id.) Karteron claimed that McCalister “lied” to her and

                                             2
“pr[o]tected” the DOL, and that Chiesa was negligent and “removed” her legal rights

because there was “no lawyer outside Title One resources.” (Id.) Karteron also claimed

that “the unemployment office staff” never discussed certain legal remedies with her.

(Id.) In light of these claims, Karteron sought over $2 million in damages and a $150,000

fine “for blocking Court Process.” (Id. at 4.) In requesting that this fine be imposed, she

claimed that “[the] New Jersey court system is a mistrial.” (Id. (emphasis omitted).)

       The New Jersey Attorney General’s Office, acting on behalf of Chiesa, the DOL,

and One Stop, moved to dismiss the amended complaint.1 On August 7, 2018, the

District Court granted that motion and dismissed the case in its entirety. In doing so, the

District Court concluded that the amended complaint was barred by the Rooker-Feldman

doctrine, Eleventh Amendment sovereign immunity, and res judicata, and that it was also

subject to dismissal for improper service and for failure to plead a viable claim under

Federal Rule of Civil Procedure 12(b)(6). This timely appeal followed.2




1
 Although Karteron’s amended complaint listed Chiesa and McCalister as the only
defendants, the District Court’s docket listed the DOL and One Stop as additional
defendants.
2
 Karteron has filed a motion to supplement the record, which appears to ask us to
consider, inter alia, a transcript from her state-court proceedings. We hereby deny that
motion, for she has not demonstrated that this case presents the type of exceptional
circumstances that warrant supplementation. See Burton v. Teleflex Inc., 707 F.3d 417,
435-36 (3d Cir. 2013). We also deny her motion filed on September 5, 2019, which
appears to ask us to direct McCalister “to place new evidence into the case.” Karteron’s
motion for permission to file an amended supplemental appendix is granted in part; it is
denied only to the extent that she seeks to include the state-court transcript in this
supplemental appendix.
                                             3
                                            II.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. Our review of

the District Court’s dismissal order is plenary, see In re Schering Plough Corp.

Intron/Temodar Consumer Class Action, 678 F.3d 235, 243 (3d Cir. 2012), and we may

affirm that order on any basis supported by the record, see Murray v. Bledsoe, 650 F.3d

246, 247 (3d Cir. 2011) (per curiam).

       Two of the District Court’s bases for dismissal involved jurisdictional bars — the

Rooker-Feldman doctrine, see Taliaferro v. Darby Twp. Zoning Bd., 458 F.3d 181, 192

(3d Cir. 2006), and Eleventh Amendment sovereign immunity, see Blanciak v. Allegheny

Ludlum Corp., 77 F.3d 690, 693 n.2 (3d Cir. 1996). We start our review there.

       The Rooker-Feldman doctrine bars a federal court from exercising jurisdiction

over “cases brought by state-court losers complaining of injuries caused by state-court

judgments rendered before the district court proceedings commenced and inviting district

court review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic

Indus. Corp., 544 U.S. 280, 284 (2005). To the extent that Karteron’s amended

complaint could be understood as claiming an injury caused by the New Jersey state

courts’ rulings in her earlier case (see Am. Compl. 4 (“New Jersey court system is a

mistrial.” (emphasis omitted))), and seeking federal-court review of those rulings, we

agree with the District Court that such a claim falls within the scope of the Rooker-

Feldman doctrine. However, it is evident from Karteron’s amended complaint that she

was also claiming injuries caused by the acts or omissions of Chiesa and McCalister (see

id. at 3-4), and these claims are not barred by the Rooker-Feldman doctrine, see Great W.

                                             4
Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 167 (3d Cir. 2010)

(indicating that the doctrine does not apply “when the source of the injury is the

defendant’s actions (and not the state court judgments)”).

       Turning to the issue of sovereign immunity, we agree with the District Court that

the Eleventh Amendment bars any claims brought against Chiesa and McCalister in their

official capacities, see Karns v. Shanahan, 879 F.3d 504, 519 n.5 (3d Cir. 2018), as well

as any claims that Karteron might have intended to raise against the state agencies, see

MCI Telecomm. Corp. v. Bell Atl.-Pa., 271 F.3d 491, 503 (3d Cir. 2001). That said,

Karteron’s amended complaint could liberally be construed as raising not only official-

capacity claims against Chiesa and McCalister, but also individual-capacity claims

against these defendants. And this latter set of claims is not barred by the Eleventh

Amendment. See Hafer v. Melo, 502 U.S. 21, 30-31 (1991).

       In sum, neither the Rooker-Feldman doctrine nor the Eleventh Amendment

warranted dismissing Karteron’s amended complaint in its entirety. But any cause of

action in the amended complaint that was not subject to those jurisdictional bars was

subject to dismissal for another reason — it simply failed to state a claim under Rule

12(b)(6).3 “To survive dismissal [under Rule 12(b)(6)], ‘a [pleading] must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

face.’” Tatis v. Allied Interstate, LLC, 882 F.3d 422, 426 (3d Cir. 2018) (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). Karteron’s vague, undeveloped allegations


3
 In light of this conclusion, we need not consider the District Court’s remaining bases for
dismissing Karteron’s amended complaint (res judicata and improper service).
                                                5
— that McCalister lied, that Chiesa was negligent and “removed” her legal rights, and

that unidentified “unemployment office staff” did not discuss legal remedies with her —

are insufficient to state a plausible claim against any of the defendants in this case. See

Iqbal, 556 U.S. at 678 (indicating that a pleading that merely “tenders naked assertion[s]

devoid of further factual enhancement” cannot survive a motion to dismiss (alteration in

original) (internal quotation marks omitted)). Karteron has, of course, already filed an

amended complaint in this case, and nothing in her opposition to the defendants’ motion

to dismiss or her appellate briefing indicates that affording her another opportunity to

amend her complaint would enable her to plead a plausible claim for relief against the

defendants in this case. Accordingly, there is no reason for us to conclude that the

District Court erred in dismissing her case without granting her leave to amend. See

Mullin v. Balicki, 875 F.3d 140, 151 (3d Cir. 2017) (explaining that a district court need

not grant leave to amend if doing so would be futile); cf. Vorchheimer v. Philadelphian

Owners Ass’n, 903 F.3d 100, 113 (3d Cir. 2018) (concluding that amendment would be

futile where the plaintiff-appellant “had already amended her complaint once and did not

move to amend again or suggest what she might add”).

         In light of the above, we will affirm the District Court’s dismissal of Karteron’s

amended complaint. To the extent that Karteron’s briefing renews her request for

appointment of counsel, that request is denied. See Tabron v. Grace, 6 F.3d 147, 155 (3d

Cir. 1993).4 Her briefing’s request that we “[s]end th[is] case to the Supreme Court” is



4
    We denied her original request for counsel on April 2, 2019.
                                               6
denied without prejudice to her ability to petition the United States Supreme Court for a

writ of certiorari. To the extent that she seeks any other relief in this appeal, that relief is

denied.




                                               7